Citation Nr: 0200686	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01 08-663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by a rash, claimed as due to an undiagnosed 
illness.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active duty from October 1988 to July 1992, 
including duty in the Southwest Asia Theater of Operations 
from October 1990 to March 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of August 2001 by the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's rash has been diagnosed as being due to 
tinea corporis and tinea cruris.

3.  The rash was not present until almost two years after 
service, and is not related to service.


CONCLUSION OF LAW

The veteran's rash was not incurred in or aggravated by 
service, and may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained. 

The veteran has been afforded a disability evaluation 
examination by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examination, the Board notes that the examination report 
reflects that the examiner recorded the past medical history, 
noted the veteran's current complaints, conducted an 
examination, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he developed symptoms of a skin 
disorder after coming back from the Persian Gulf.  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  Service-connected compensation may also be 
paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more of the 
signs or symptoms listed below.  The symptoms must be 
manifest to a degree of 10 percent or more.  By history, 
physical examination and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2001). 

The Board notes, for purposes of direct service connection, 
that the veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of a skin 
disorder.  A record dated in March 1992 shows that the 
veteran responded to a questionnaire for the purpose of 
Desert Storm outprocessing.  He checked a box indicating that 
while deployed he did not have any skin infections or unusual 
rashes.  

There is also no evidence that a skin disorder was present 
shortly after service.  The veteran filed a claim for 
disability compensation immediately after separation from 
service in July 1992, but he did not make any references to a 
skin disorder.  The report of a disability evaluation 
examination conducted by the VA in September 1992 is also 
negative for any references to a skin disorder.  It was 
stated that there was a "normal examination" of the skin 
except for birthmarks on the right forearm.  

The veteran first submitted a claim for disability 
compensation for a rash in June 1994.  At that time he 
reported that he had a rash that started in March 1991.  The 
earliest medical record containing a report of a complaint 
pertaining to a skin disorder is a VA medical record dated in 
June 1994 which shows that the assessment included skin rash.  
A record dated later in June 1994 reflects a diagnosis of 
tinea cruris.  A record dated in July 1994 shows that the 
veteran had been seen by a dermatologist, and the rash was 
going away on medication.  The report of a disability 
evaluation examination conducted by the VA in October 1994 
shows that the veteran gave a history of having a rash which 
began while he was in Saudi Arabia.  It affected his back and 
the anterior aspect of his torso and legs.  He said that he 
had been given a cream which had been very effective.  On 
examination, it was noted that the rash had improved 
considerably and was disappearing.  

No competent medical evidence has otherwise been presented to 
show that the rash is related to service.  Although the 
veteran has expressed his own opinion that the disorder is 
related to service, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Similarly, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For these reasons, the Board finds that the rash was not 
present until two years after service, and is not related to 
service.  Accordingly, the claim for service connection for a 
rash on a direct basis must be denied.

With respect to the claim that the skin disorder is due to an 
undiagnosed illness incurred during the Persian Gulf war, the 
Board notes that report of a skin examination conducted by 
the VA in June 2001 shows that the veteran's skin disorder 
was diagnosed as being due to tinea corporis.  The examiner 
specifically noted that this was "not a nondiagnosed 
illness."  Accordingly, the Board concludes that rash is due 
to a known diagnosis and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.


ORDER

Service connection for a chronic disability manifested by a 
rash, claimed as due to an undiagnosed illness, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

